DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 and 6, the prior art does not disclose or suggest method and device wherein a driving current correction method for multiple laser devices, comprising: in projection periods of n-th to (n+m-1)-th pixel points: detecting light intensity information of a combined laser after being combined lasers emitted from a plurality of laser devices in a laser source by using a light sensor, and respectively acquiring actual light intensities of combined lasers when the n-th to the (n+m-1)-th pixel points are projected according to an electric signal output by the light sensor, a number of the laser devices in the laser source being m; establishing a system of linear equations with m variables according to a driving current of each laser device and the actual light intensities of the combined lasers when the n-th to the (n+m-1)-th pixel points are projected, and solving a corresponding relation between the driving current of the each laser device and an actual light intensity of the laser emitted from the each laser device; from a projection of a (n+m)-th pixel point: correcting the driving current of the each laser device according to a set light intensity of the each laser device and the 
The closest prior art of record, Vetsupens, discloses a driving current correction method for multiple laser devices, comprising: in projection periods of pixel points: detecting light intensity information of a combined laser after being combined lasers emitted from a plurality of laser devices in a laser source by using a light sensor ([0070]: “Embodiments of the present invention provide methods, projectors and optical arrangements that are able to make measurements that can be performed using an integrated light sensor or optical color sensor”), and respectively acquiring actual light intensities of combined lasers establishing a system of linear equations (see equation for the tristimulus values in para.[0021]).
However, Vetsupens does not disclose or suggest method and device wherein a driving current correction method for multiple laser devices, comprising: in projection periods of n-th to (n+m-1)-th pixel points: detecting light intensity information of a combined laser after being combined lasers emitted from a plurality of laser devices in a laser source by using a light sensor, and respectively acquiring actual light intensities of combined lasers when the n-th to the (n+m-1)-th pixel points are projected according to an electric signal output by the light sensor, a number of the laser devices in the laser source being m; establishing a system of linear equations with m variables according to a driving current of each laser device and the actual light intensities of the combined lasers when the n-th to the (n+m-1)-th pixel points are projected, and solving a corresponding relation between the driving current of the each laser device and an actual light intensity of the laser emitted from the each laser device; from a projection of 
Claims 2-5 and 7-13 are allowed as they depend from allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/Examiner, Art Unit 2882